           Case 1:17-vv-01346-UNJ Document 40 Filed 11/26/18 Page 1 of 3




In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS


*********************
CONOR P. BRENNAN,          *
                           *                        No. 17-1346V
               Petitioner, *                        Special Master Christian J. Moran
                           *
v.                         *
                           *                        Filed: October 26, 2018
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *                        Entitlement, dismissal
                           *
              Respondent.  *
*********************

Jessica A. Wallace, Siri & Glimstad LLP, New York, NY, for petitioner;
Voris E. Johnson, United States Dep’t of Justice, Washington, DC, for respondent.

           UNPUBLISHED DECISION DENYING COMPENSATION1

       Conor Brennan2 filed a petition, under the National Childhood Vaccine
Injury Act, 42 U.S.C. § 300aa—10 through 34, on September 27, 2017. The
petition alleged that the human papillomavirus (HPV) vaccines he received on
September 29, 2014, and March 4, 2015, caused him to suffer an immune mediated
encephalopathy and/or autoimmune encephalitis, which led to the development of
various symptoms. See Petition, filed Sept. 27, 2017, at 1-2. The information in
the record, however, does not show entitlement to an award under the Program.

       1
         The E-Government Act, 44 § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
       2
         Conor Brennan’s mother, Chrisitina Biesold, filed the petition on his behalf because he
had not yet reached the age of majority. Mr. Brennan subsequently became the petitioner once
he turned eighteen. Order, issued Aug. 2, 2018. This decision will refer to Mr. Brennan as the
petitioner for simplicity.
        Case 1:17-vv-01346-UNJ Document 40 Filed 11/26/18 Page 2 of 3




        I.   Procedural History

       Mr. Brennan filed his petition on September 27, 2017. Following multiple
extensions of time, Mr. Brennan finished submitting his medical records and filed
a statement of completion on January 30, 2018.

       On May 7, 2018, the Secretary filed his Rule 4 report opposing a finding of
entitlement. The Secretary argued that Mr. Brennan had not clearly identified the
injury he was alleging and that his treating doctors believed many of the symptoms
he complained of originated from psychiatric issues. Resp’t’s Rep. at 16. The
Secretary also noted that Mr. Brennan had not yet proposed a medical theory for
how the HPV vaccinations caused his injuries.

        At the Rule 5 status conference on May 21, 2018, the undersigned proposed
that the parties submit expert reports limited in scope to Mr. Brennan’s diagnosis.
The undersigned then issued expert instructions to guide the experts on addressing
this issue.

       Mr. Brennan never filed this initial expert report and instead filed a Motion
for a Decision Dismissing the Petition on September 6, 2018.

      This matter is now ready for adjudication.

       II.   Analysis

        To receive compensation under the National Vaccine Injury Compensation
Program, petitioners must prove either 1) that petitioner suffered a “Table Injury” –
i.e., an injury falling within the Vaccine Injury Table – corresponding to one of
petitioner’s vaccinations, or 2) that petitioner suffered an injury that was actually
caused or significantly aggravated by a vaccine. See §§ 300aa—13(a)(1)(A) and
300aa—11(c)(1). An examination of the record did not uncover any evidence that
petitioner suffered a “Table Injury.” Further, the record does not contain other
persuasive evidence indicating that petitioner’s injuries are vaccine-caused or
significantly aggravated by a vaccine.

      Under the Act, a petitioner may not be given a Program award based solely
on petitioner’s claims alone. Rather, the petition must be supported by either
medical records or by the opinion of a competent physician. § 300aa—13(a)(1).

                                          2
        Case 1:17-vv-01346-UNJ Document 40 Filed 11/26/18 Page 3 of 3



In this case, because the medical records do not sufficiently support petitioner’s
claim, a medical opinion must be offered in support. A medical opinion has not
been offered.

       In his motion, Mr. Brennan stated that he “does not believe that he will be
able to prove he is entitled to compensation as required under the Rules of the
[Vaccine Injury Compensation Program].” Because Mr. Brennan has not even
established his diagnosis, he cannot establish the other burdens necessary to be
entitled to compensation.

        Accordingly, the undersigned finds that Mr. Brennan has not demonstrated
that the HPV vaccinations “actually caused” or “significantly aggravated” his
injuries.

     Thus, the Motion for Decision is GRANTED and this case is
DISMISSED for insufficient proof. The Clerk shall enter judgment
accordingly.

     Any questions may be directed to my law clerk, Andrew Schick, at (202)
357-6360.

      IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          3
